Warner, J.
The lien of a stone and marble cutter,' under the 1974th section of the Code, can be enforced for the work done and .materials furnished, as against- the parties to whom an article in their line of business is sold and delivered, and those claiming under them, with notice of the lien; but a stone and marble cutter’s lien cannot be enforced against third persons who are bona fide purchasers of articles made by them in their line of business, without notice of the stone and marble cutter’s lien thereon. There is no evidence, in the record, that Rose & Company, who purchased the " marble counter-top” from Burnett & Brother, had ,any knowledge of the lien of Gray on it, for the balance of the money due therefor by Burnett & Brother to ‘him.
Let thejudgment of the Court below- be reversed.